                                                                         Hon. Christopher M. Alston
 1                                                                                          Chapter 7
 2                                                                Hearing Date: September 20, 2019
                                                                             Hearing Time: 9:30 a.m.
 3                                                              Hearing Site: 700 Stewart St., #7206
                                                                                  Seattle, WA 98101
 4                                                               Response Date: September 13, 2019
 5

 6
                               UNITED STATES BANKRUPTCY COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
     IN RE:
 9

10                                                        Chapter 7

11       SAMIA EL-MOSLIMANY,                              No. 18-14820-CMA

12
                                                         DECLARATION OF ANTHONY S. WISEN
13                                  Debtor.
14

15
              I, Anthony S. Wisen, declare as follows:
16

17
              1.     I am an attorney with the Law Offices of Anthony S. Wisen, PLLC, counsel to
18
     plaintiff Hayat Sindi (“Creditor” or “Dr. Sindi”). My WSBA number is 39656. I am
19
     competent to make this Declaration. I have personal knowledge of, or have confirmed through
20
     my review of court filings and publicly recorded documents, the facts stated in this Declaration
21
     and know them to be true and correct.
22
              2.     A true and correct copy of the Amended Final Judgment entered in the matter
23
     Hayat Sindi v. Samia El-Moslimany and Ann El-Moslimany, United States District Court for
24

25
     DECLARATION OF ANTHONY S. WISEN - 1                               Law Offices of Anthony S. Wisen, PLLC
26   (No. 18-14820-TWD)                                                          1752 NW Market St., # 709
                                                                                    Seattle, WA 98107
                                                                            206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA          Doc 96     Filed 09/13/19     Ent. 09/13/19 18:05:36             Pg. 1 of 3
 1   the District of Massachusetts Case No. 13-cv-10798-IT (the “Massachusetts Lawsuit”), dated
 2   October 6, 2016, is attached as Exhibit A hereto.
 3
            3.      On November 15, 2016, Dr. Sindi filed a Motion for Certified Copy of
 4
     Judgement in the Massachusetts Lawsuit, a true and correct copy of which is attached as
 5
     Exhibit B hereto. A chief purpose of the motion was to obtain a judgment lien in Debtor’s
 6
     residence in Burien, Washington. See, e.g., ¶¶ 5-7.
 7
            4.      On December 13, 2016, Judge Talwani entered an electronic order in the
 8
     Massachusetts Lawsuit, allowing Dr. Sindi’s Motion, and directing the Clerk to issue a
 9
     certified copy of the Amended Final Judgment. A true and correct copy of the relevant docket
10
     entry, Dkt. No. 233, is attached as Exhibit C hereto.
11

12          5.      On February 10, 2017, the Debtor1 filed a Motion to Stay Without Bond in the

13   Massachusetts Lawsuit. A true and correct copy of this motion is attached as Exhibit D

14   hereto. The Motion was denied on February 28, 2017. A true and correct copy of the Court’s

15   Order is attached as Exhibit E hereto.

16          6.      On January 3, 2017, Dr. Sindi registered the Amended Final Judgment in the
17   Western District of Washington under Case No. 2:17-mc-0001. Then, on February 27, 2017,
18   Dr. Sindi recorded the Notice of Judgment Lien Against Homestead Property, along with an
19   official copy of the Amended Final Judgment in the King County Real Property Records under
20   Assessor’s Number 20170227001230. A true and correct copy of the recorded document is
21   attached as Exhibit F hereto.
22

23   1
      Together with Ann-Moslimany, her mother and the co-defendant in the Massachusetts
24   Lawsuit.

25
     DECLARATION OF ANTHONY S. WISEN - 2                              Law Offices of Anthony S. Wisen, PLLC
26   (No. 18-14820-TWD)                                                         1752 NW Market St., # 709
                                                                                   Seattle, WA 98107
                                                                           206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA         Doc 96     Filed 09/13/19     Ent. 09/13/19 18:05:36             Pg. 2 of 3
 1
            7.      A true and correct copy of the Second Amended Final Judgment entered in the
 2
     Massachusetts Lawsuit, dated August 17, 2018, is attached as Exhibit G hereto.
 3
            8.      Dr. Sindi subsequently registered the Second Amended Final Judgment in King
 4
     County Superior Court under Case No. 18-2-22410-1 KNT, and on September 25, 2018,
 5
     recorded the resulting Foreign Judgment in the King County Real Property Records under
 6
     Assessor’s Number 20180925000965. A true and correct copy of the recorded document is
 7
     attached as Exhibit H hereto.
 8

 9          9.      On or about November 1, 2018, I obtained a Litigation Guarantee from First

10   American Title Insurance Company, which concerns the Debtor’s property in Burien,

11   Washington. A true and correct copy of the Litigation Guarantee (without exhibits) is attached

12   as Exhibit I hereto.

13          10.     On December 20, 2018, Debtor filed the instant bankruptcy. The judgment in
14   favor of Plaintiff is scheduled in the amount of $1,548,500.00. A true and correct copy of Dr.
15   Sindi’s Proof of Claim, filed in the amount of $1,550,298.45, is attached as Exhibit J hereto.
16
             DATED this 13th day of September, 2019.
17

18                                                Law Offices of Anthony S. Wisen, PLLC
                                                  Attorneys for Hayat Sindi
19
                                                  By     /s/ Anthony S. Wisen
20                                                       Anthony S. Wisen, WSBA #39656
21                                                       1752 NW Market St., #709
                                                         Seattle, WA 98107
22                                                       Tel: (206) 418-8720
                                                         Email: tony@wisenlaw.com
23

24

25
     DECLARATION OF ANTHONY S. WISEN - 3                               Law Offices of Anthony S. Wisen, PLLC
26   (No. 18-14820-TWD)                                                          1752 NW Market St., # 709
                                                                                    Seattle, WA 98107
                                                                            206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA         Doc 96     Filed 09/13/19     Ent. 09/13/19 18:05:36              Pg. 3 of 3
